Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 1 of 10 Page ID #:14723



   1   WILLIAM S. O’HARE (SBN 82562)
       wohare@swlaw.com
   2   ELIZABETH M. WELDON (SBN 223452)
       eweldon@swlaw.com
   3   SNELL & WILMER L.L.P.
       600 Anton Blvd., Suite 1400
   4   Costa Mesa, CA 92626
       Telephone: (714) 427-7000
   5   Facsimile: (714) 427-7799
   6   ROBERT P. PARKER (pro hac vice)
       rparker@rfem.com
   7   MARTIN M. ZOLTICK (pro hac vice)
       mzoltick@rfem.com
   8   JENNY COLGATE (pro hac vice)
       jcolgate@rfem.com
   9   MICHAEL JONES (pro hac vice)
       mjones@rfem.com
  10   DANIEL R. MCCALLUM (pro hac vice)
       dmccallum@rfem.com
  11   MARK RAWLS (pro hac vice)
       mrawls@rfem.com
  12   D. LAWSON ALLEN
       lallen@rfem.com
  13   Rothwell, Figg, Ernst & Manbeck P.C.
       607 14th Street N.W. – Suite 800
  14   Washington, DC 20005
       Telephone: (202) 783-6040
  15   Facsimile: (202) 783-6031
  16   Attorneys for Plaintiff Nichia Corporation
  17
  18                       UNITED STATES DISTRICT COURT
  19                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  20    NICHIA CORPORATION,                         Case No. 2:20-cv-00359-GW-E
  21                Plaintiff                       PLAINTIFF NICHIA
  22                                                CORPORATION’S OPPOSITION
              v.                                    TO FEIT ELECTRIC COMPANY,
  23    FEIT ELECTRIC COMPANY, INC.,                INC.’S MOTION TO MODIFY
                                                    THE SCHEDULING ORDER
  24                Defendant.
                                                    Date:    August 19, 2021
  25                                                Time:    8:30 a.m.
  26                                                Ctrm:    9D
                                                             350 West 1st Street,
  27                                                         Los Angeles, CA, 90012
                                                    Complaint filed January 13, 2020
  28
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 2 of 10 Page ID #:14724



   1                                                 Table of Contents
   2
                                                                                                                        Page
   3
       ARGUMENT ............................................................................................................. 1
   4
       I   The Parties Have Proposed a Revised Case Schedule .................................... 1
   5   II  Feit’s Motion Should be Denied .................................................................... 2
   6       1.     The Availability of Yuichiro Tanda...................................................... 4
           2.     The Availability if “IP Personnel” ........................................................ 5
   7
           3.     The Deposition of Nichia’s Prosecution Counsel ................................. 6
   8       4.     Nichia’s “Japanese Roots” and the Pandemic ...................................... 6
   9   CONCLUSION.......................................................................................................... 7
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                                  i
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 3 of 10 Page ID #:14725



   1
   2           Plaintiff Nichia Corporation (“Nichia”) opposes defendant Feit Electric Co.,
   3   Inc.’s (“Feit’s”) Motion to Modify the Scheduling Order (“Motion”). Feit asks the
   4   Court to extend the discovery deadline in this case by five months, from the current
   5   deadline of August 20, 2021 to January 20, 2022. Feit’s Motion should be denied
   6   on two grounds.
   7           First, after Feit filed the Motion, the parties submitted a Joint Stipulation to
   8   seek leave to withdraw Feit’s Motion and to modify the case schedule. [Dkt. 158.]
   9   The parties’ proposed schedule, if granted, would extend the fact discovery
  10   deadline by about 45 days (from August 20 to October 6, 2021).
  11           Second, if the Court does not endorse the parties’ proposed schedule, then the
  12   Court should not extend the fact discovery deadline by five months, as Feit
  13   requests. To be blunt, Feit dithered. For more than a year after this case was filed,
  14   Feit actively opposed discovery. Feit engaged in little discovery for the first 18
  15   months, and then only moved forward because Nichia insisted and Magistrate Eick
  16   ordered Feit to do so. Feit should not be allowed a five-month extension to make
  17   up for its own litigation tactics, and its failure to take timely discovery when it had
  18   the chance.
  19
  20                                        ARGUMENT
  21      I.      The Parties Have Proposed a Revised Case Schedule
  22           Following Feit’s filing of the Motion, the parties discussed the case schedule
  23   and agreed that some modification was necessary. The parties then negotiated a
  24   Joint Stipulation, which they filed on July 27, 2021. The Joint Stipulation seeks
  25   leave for Feit to withdraw the Motion, and proposes a modification to the case
  26   schedule that adjusts the various deadlines by between 45 and 60 days. [Dkt. 158.]
  27           The Joint Stipulation sets out good cause for the modified schedule as
  28   follows:


                                                    1
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 4 of 10 Page ID #:14726



   1                  (1)    The parties have not completed the written discovery that is
   2            necessary for them proceed with the remaining depositions. The parties
   3            strongly disagree as to which of them is responsible for this situation, and
   4            each party has filed discovery motions that have been decided by Magistrate
   5            Judge Eick. Additional motions are pending, and others may be filed if
   6            necessary. The extension of the deadlines will allow Judge Eick to rule on
   7            these matters, and for the parties to proceed accordingly.
   8                  (2)    The Covid-19 pandemic has had an impact on discovery,
   9            particularly with respect to Nichia witnesses in Japan. As the Court is aware,
  10            the only lawful way to take depositions in Japan is at facilities maintained
  11            by the American consular facilities, but the facilities are not available and
  12            will not be for the foreseeable future. Japanese witnesses have agreed to
  13            come to the United States (specifically Hawaii, for logistical reasons). But
  14            limitations on travel by public transportation in Japan, strict quarantine
  15            requirements following the witness’ return to Japan, and additional
  16            restrictions resulting from the Tokyo Olympics, has made scheduling
  17            difficult. This confluence of circumstances has limited the parties’ ability to
  18            schedule remaining depositions during the time available in the current
  19         schedule.
  20   [Dkt. 158 at 2.]
  21            For these reasons, Nichia asks the Court to modify the case schedule – or at
  22   least extend the discovery deadline – in accordance with parties’ stipulation.
  23      II.      Feit’s Motion Should be Denied
  24            If the Court does not approve the Joint Stipulation, then it should deny Feit’s
  25   motion (or only grant it to adopt a schedule that is substantially consistent with the
  26   Joint Stipulation). Feit has not provided any justification for a five-month
  27   extension of the deadline to complete discovery. All of Feit’s complaints about the
  28


                                                    2
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 5 of 10 Page ID #:14727



   1   current schedule are the results of Feit’s own tactics of procrastination and
   2   obstruction. For context, a brief history of this lawsuit is in order.
   3         Nichia filed its complaint on January 2020, asserting infringement of
   4   Nichia’s U.S. Patent No. 9,752,734 (the “’734 Patent”). Feit filed a motion to
   5   dismiss, which the Court denied. [Dkt. 43.] Feit then filed a motion to strike
   6   Nichia’s initial infringement contentions, which the Court also denied. [Dkt. 59.]
   7   The Court then proceeded to the Markman briefing and hearing. The Court issued
   8   its Markman ruling on February 19, 2021, and soon thereafter set a schedule for the
   9   remainder of the case. [Dkt. 93.]
  10         During this period, more than a year into the case, Feit refused to participate
  11   in any significant discovery. Indeed, it asked the Court to hold document
  12   production in abeyance pending conclusion of the Markman process and the
  13   Court’s issuance of its decision construing the claims. The Court granted Feit’s
  14   request. [Dkt. 59 (“Counsel will advise Magistrate Judge Eick regarding today’s
  15   hearing and the postponement of discovery matters until this motion is resolved.”);
  16   Dkt. 66.] During this period, Feit served minimal discovery. [Declaration of Robert
  17   P. Parker (“Parker Dec.”), ¶ 2.]
  18         Following the Markman decision in February 2021, the Court issued a case
  19   schedule that called for “[a]ll regular discovery [to be] completed by August 20,
  20   2021.” [Dkt. 93.] Given the six-month discovery period, one would have expected
  21   Feit to proceed with discovery forthwith. Not so. Feit issued no further written
  22   discovery and noticed no depositions, until two months later.
  23         On April 26, 2021, Nichia told Feit that arrangements for the depositions of
  24   Nichia witnesses would be difficult because of COVID-related restrictions on travel
  25   and for other reasons. Nichia explained that two Nichia witnesses would be in
  26   Hawaii for depositions in another case, and Nichia proposed to coordinate
  27   depositions in both cases for the same time period in June. Initially, Feit agreed to
  28   that plan, and Nichia made the necessary arrangements. Feit reneged on the deal.


                                                  3
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 6 of 10 Page ID #:14728



   1   Nichia was forced to file a motion for a protective order directing Feit to take the
   2   deposition of Nichia’s witnesses. [Dkt. 118.] Judge Eick granted Nichia’s motion
   3   and ordered that Feit take the depositions as Feit had agreed. [Dkt. 123.]
   4         By June 2021, of course, only two months remained for all remaining fact
   5   discovery. Even then Feit procrastinated. As Feit concedes in its Notice of Motion,
   6   it raised the idea of modifying the case schedule with Nichia’s counsel on June 17,
   7   2021. [Dkt. No. 151 (Notice of Motion at i).] Feit did not file the present Motion
   8   until July 20 – more than a month later, when over half of the remaining discovery
   9   period had passed. Why the delay? Feit is mum.
  10         Now Feit complains that it needs five additional months for discovery. It
  11   says that it has been diligent in its discovery efforts. As explained above, that is not
  12   true. As explained below, Feit’s remaining arguments are spurious.
  13         1. The Availability of Yuichiro Tanda
  14         According to Feit, Nichia “misrepresented the availability” of Mr. Yuichiro
  15   Tanda one of the named inventors on the patent-in-suit. Not so.
  16         Nichia disclosed at the outset of this case, in its initial disclosures pursuant to
  17   Rule 26(a), that Mr. Tanda was no longer a Nichia employee, but could be
  18   contacted through Nichia’s counsel. [Dkt. 141-1 (Shah Dec.) Ex. H. at 2.] Feit
  19   now claims that “Nichia expressly represented he was within Nichia’s authority,”
  20   Motion at 9, but that is not true. Nichia’s initial disclosures state the opposite:
  21   “Yuichiro Tanda is no longer employed by Nichia, but may be contacted through
  22   Nichia’s counsel.” [Id. (emphasis added).]
  23         As explained above, Feit took no interest in discovery, from Mr. Tanda or
  24   otherwise, until Nichia pressed Feit forward in late April. Feit then raised the issue
  25   of Mr. Tanda’s deposition for the first time, only to be reminded that Mr. Tanda
  26   was no longer a Nichia employee. On May 14, 2021, Feit noticed Mr. Tanda’s
  27   deposition, and Nichia again reminded Feit that Mr. Tanda is not a party or
  28   affiliated with a party. At the request of Feit’s counsel, and consistent with


                                                   4
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 7 of 10 Page ID #:14729



   1   Nichia’s disclosure that Mr. Tanda could be contacted through counsel, Nichia
   2   asked whether Mr. Tanda would appear for a deposition voluntarily in the United
   3   States or elsewhere, but he has declined. [Parker Dec., ¶ 3, Ex. 1.] Finally, a few
   4   weeks ago, just before the end of fact discovery, Feit file an application for the
   5   issuance letters rogatory to secure Mr. Tanda’s deposition in Japan. [Dkt. 125.]
   6         Throughout this process, Feit has blamed its inability to secure Mr. Tanda’s
   7   deposition on undersigned counsel. Now Feit says that Nichia has
   8   “misrepresented” Mr. Tanda’s availability. Not so. From the time Nichia
   9   submitted its Rule 26(a) initial disclosures, Feit knew or should have known that it
  10   would have to secure Mr. Tanda’s deposition, if at all, either through Mr. Tanda’s
  11   agreement (which Nichia’s counsel has requested, at Feit’s behest), or through
  12   international process. Feit never raised the issue until the eleventh hour, and now
  13   chooses to blame Nichia. The fault is entirely Feit’s.
  14         2. The Availability if “IP Personnel”
  15         Feit complains that it needs an extension so as to take the deposition of one
  16   of Nichia’s IP Personnel, Ms. Kiyomi Maruyama. Again, Feit tries to blame Nichia
  17   for its own neglect. Ms. Maruyama is a Nichia employee who was involved in the
  18   prosecution of the patent-in-suit. Feit could have taken her deposition at any time.
  19   In June, Ms. Maruyama was diagnosed with a medical condition that is expected to
  20   make her unavailable for any work-related activity at least through the end of this
  21   year (if not more). Feit is aware of this, and has received confidential information
  22   regarding the reasons for this situation. [Dkt. No. 141 (Motion) at 11.]
  23         Once again, the fault for Feit’s predicament is Feit’s alone, not Nichia’s.
  24   Had Feit made a serious effort to begin discovery earlier, it would not be in this
  25   position. Why didn’t Feit take discovery seriously, and work to schedule
  26   depositions before the very last minute? Feit does not say. Having chosen to delay
  27   discovery for its own undisclosed reasons, Feit should not be heard to complain that
  28   circumstances beyond anyone’s control or expectations now thwart Feit’s plans.


                                                  5
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 8 of 10 Page ID #:14730



   1         3. The Deposition of Nichia’s Prosecution Counsel
   2         Feit points out that the attorney who prosecuted the patent-in-suit, Mr.
   3   Masayasu Mori, is not available for deposition during the fact discovery period.
   4   However, he has been scheduled for deposition – without objection from Nichia –
   5   on August 26, 2021, just six days after the close of fact discovery. Feit will have
   6   his testimony, and a six-day delay does not justify a five-month adjustment to the
   7   fact discovery period.
   8         At the risk of sounding monotonous, the fault for the problem once again is
   9   Feit’s procrastination. Feit did not issue a third-party subpoena to Mr. Mori until
  10   June 15, 2021. Parker Dec. Ex. 2 (Mori subpoena). Why did Feit wait? Again, Feit
  11   does not say. But now Feit asks the Court to relieve Feit of the consequences of its
  12   own litigation decisions.
  13         4. Nichia’s “Japanese Roots” and the Pandemic
  14         Feit says that a modification of the case schedule is warranted in light of
  15   Nichia’s “Japanese roots” and the pandemic. [Dkt. 141 (Motion) at 13.] As to the
  16   former, Feit says only, “The parties have made great strides despite the numerous
  17   discovery challenges presented by Nichia’s Japanese background.” Id. Presumably,
  18   Feit is referring to the fact that many of Nichia’s discovery documents are in
  19   Japanese. But again, that should not have been news to Feit when it decided to hold
  20   off on any significant discovery until two months before the end of the fact-
  21   discovery deadline.
  22         Nichia agrees with Feit that the pandemic has been an issue. However, as
  23   Feit is aware, the parties had scheduled most depositions for both parties (except for
  24   Mr. Mori and his partner, Mr. Ward) during the discovery period. The parties had
  25   agreed to consider later deposition dates for two Nichia witnesses, Mr. Takagi and
  26   Mr. Swenson – with Mr. Takagi (a senior Nichia official) to be deposed at around
  27   the time of the parties’ in-person mediation so he does not have to make two trips.
  28


                                                 6
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 9 of 10 Page ID #:14731



   1   Parker Dec., Ex. 3 (Letter from Kal Shah to R. Parker, July 9, 2021) (showing
   2   witness schedules).
   3         The modest extension set out in the parties’ Joint Stipulation will
   4   accommodate all remaining concerns relating to Nichia’s “Japanese roots” and the
   5   pandemic. There is no need, or justification, for a five-month extension.
   6                                     CONCLUSION
   7         For the foregoing reasons, Feit’s motion to modify the schedule should be
   8   denied. Nichia respectfully requests that the Court enter the parties’ modest
   9   modification of the case schedule as set out in their Joint Stipulation, with such
  10   changes as the Court deems appropriate.
  11   DATED: July 29, 2021             By: /s/ Elizabeth M. Weldon
  12
                                         SNELL & WILMER L.L.P
  13
  14                                     WILLIAM S. O’HARE (SBN 82562)
                                         wohare@swlaw.com
  15                                     ELIZABETH M. WELDON (SBN 223452)
                                         eweldon@swlaw.com
  16                                     600 Anton Blvd., Suite 1400
  17                                     Costa Mesa, CA 92626
                                         Telephone: (714) 427-7000
  18                                     Facsimile: (714) 427-7799
  19
                                         ROTHWELL, FIGG, ERNST & MANBECK P.C.
  20
  21                                    ROBERT P. PARKER (pro hac vice)
                                        rparker@rfem.com
  22                                    MARTIN M. ZOLTICK (pro hac vice)
  23                                    mzoltick@rfem.com
                                        JENNY COLGATE (pro hac vice)
  24                                    jcolgate@rfem.com
                                        MICHAEL JONES (pro hac vice)
  25                                    mjones@rfem.com
  26                                    DANIEL R. MCCALLUM (pro hac vice)
                                        dmccallum@rfem.com
  27                                    MARK RAWLS (pro hac vice)
  28                                    mrawls@rfem.com
                                        D. LAWSON ALLEN (pro hac vice)

                                                 7
Case 2:20-cv-00359-GW-E Document 161 Filed 07/29/21 Page 10 of 10 Page ID #:14732



    1                                lallen@rfem.com
                                     ROTHWELL, FIGG, ERNST &MANBECK P.C.
    2
                                     607 14th Street N.W., Suite 800
    3                                Washington, DC 20005
                                     Telephone: (202) 783-6040
    4
                                     Facsimile: (202) 783-6031
    5
                                     Attorneys for Plaintiff Nichia Corporation
    6   4837-8565-3748.3

    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              8
